Citation Nr: 0832030	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in April 2008, 
which vacated, in part, a November 2006 Board decision 
denying service connection for hypertension and for heart 
disease and remanded those two issues for additional 
development.  This matter initially arose from May 2000 and 
August 2002 rating decisions by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the claims in December 2003.

In May 2003, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The parties in the Joint Motion agree that a remand of this 
case is necessary to obtain a contemporaneous medical 
examination of the veteran that takes account of all 
available medical records regarding hypertension and any 
related heart condition in order to provide opinions on 
whether any current hypertension and/or heart disease is 
associated with his military service.  In addition, the Joint 
Motion cites 38 U.S.C. § 1111 and Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004), regarding the presumptions 
of soundness and aggravation and the need for clear and 
convincing evidence when addressing these presumptions.  
Therefore, the new medical examination and opinion should 
also address whether the veteran's hypertension and heart 
disease pre-existed service and, if so, whether those 
disorders were aggravated during his military service.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003.  The claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In this case, at the time of the veteran's pre-induction 
physical examination in February 1967, he underwent three 
days of blood pressure monitoring.  It was concluded that the 
veteran suffered from borderline hypertension.  He was 
allowed entry into service with a P2 physical profile.  When 
he reported for induction in May 1967, he again underwent 
three days of blood pressure monitoring.  In December 1968, 
the veteran received treatment for viral pericarditis.  
During the three-day period of hospitalization, a chest X-ray 
and two electrocardiograms were negative.  During the course 
of the veteran's service separation examination in February 
1969, a Grade I-II systolic apical heart murmur was noted.  
The blood pressure reading during that examination was 
120/70, and no diagnosis of hypertension was rendered.

Post-service, just after discharge from service, a June 1969 
VA medical examination noted the presence of a functional 
heart murmur; however, a chest X-ray film and an 
electrocardiogram were normal.  The examiner noted that 
hypertension was not found.

A January 1975 occupational health service treatment record 
from Fort Campbell, Kentucky, included a chest X-ray film, an 
echocardiogram and an electrocardiogram which were normal.  
The examiner noted the presence of an "innocent murmur".  
Additional medical records dated to 1982 do not reflect 
diagnoses of hypertension or heart disease.

In December 2003, the veteran was admitted to Baptist 
Hospital in Nashville for small seizures.  Hospital records 
noted a history of hypertension.  One physician assessed 
small vessel ischemic disease.

During a VA medical examination in September 2004, it was 
noted that a systolic ejection murmur was first noted after 
the veteran's return from Vietnam, but the examiner opined 
that it was possible that it was never picked up on his pre-
war physical and that it was present before he entered active 
duty.  

Considering the Court Order and the Joint Motion, the Board 
will remand this matter for the RO to schedule a VA 
examination and medical opinion on the etiology of the 
veteran's claimed hypertension and heart disease disabilities 
and on whether either disorder pre-existed the veteran's 
active service and, if so, whether any such pre-existing 
disease was aggravated during service or the increase in 
disability was due to the natural progress of the disease.

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice pursuant to 
Dingess/Hartman.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  The Board notes that during the 
November 2000 informal conference the RO's Decision Review 
Officer and the veteran agreed to request treatment records 
from Fort Campbell, Dr. Mitchum, Dr. Aquina, the North 
Clarksville Medical Center, and the Dover Road Medical 
Center, if the veteran completed and signed a VA Form 21-4142 
(medical release form) for each provider.  While records from 
Fort Campbell were obtained, it does not appear that the 
veteran has provided a release form for the other private 
medical records.  Hence, on remand the veteran should sign a 
current release form permitting the RO to obtain all private 
medical records regarding treatment received for the 
disabilities at issue.  In addition, copies of the veteran's 
VA outpatient and inpatient medical records in the claims 
file, from the Tennessee Valley Health Care System, are dated 
to May 2002.  Hence, on remand the RO should obtain any 
additional records from VA facilities that are pertinent to 
the veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records regarding 
the claimed hypertension and heart 
disease.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of these disorders from VA's 
Tennessee Valley Health Care System, for 
the period from May 2002 to the present.  
Also, private medical records identified 
in the RO's informal conference of 
November 2000 regarding treatment received 
for hypertension and heart disease should 
be obtained for association with the 
claims folder.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the veteran should be scheduled for VA 
examination for opinions as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that any present hypertension and heart 
disease disabilities were incurred as a 
result of service. The physician, 
preferably a cardiologist, should address 
whether the evidence demonstrates that 
hypertension or a heart murmur were 
manifest prior to service and, if so, 
whether the disease is shown to have been 
aggravated beyond the normal progression 
of the disease during active service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




